Exhibit 99.1 NEWS RELEASE CONTACT:Phil Franklin, Vice President, Operations Support and CFO (773) 628-0810 LITTELFUSE REPORTS FOURTH QUARTER AND FULL YEAR RESULTS CHICAGO, February 5, 2013 – Littelfuse, Inc. (NASDAQ:LFUS) today reported sales and earnings for the fourth quarter and full year of 2012. Fourth Quarter Highlights · Sales were $158.8 million for the fourth quarter of 2012, an 8% increase compared to the fourth quarter of 2011. · Diluted earnings per share for the fourth quarter of 2012 were $0.44 compared to $0.70 in the fourth quarter of 2011.The fourth quarter of 2012 included $13.0 million of special items (approximately $0.37 per share) comprised primarily of pension-accounting charges related to settlement of the pension liabilities for certain former employees and impairment charges related to the Shocking Technologies investment. (See page 5, footnote 1 for details). · The Shocking Technologies impairment resulted from the company’s judgment that it will take longer than originally assumed for this start-up company to reach breakeven sales levels. · Sales and order trends by business unit were as follows: o Electronics sales increased 4% year over year, but declined 14% sequentially, due primarily to weakness in key end markets in addition to normal seasonal trends. o Automotive sales increased 10% year over year as the addition of Accel ($4.8 million of sales in the fourth quarter) and 3% growth in the passenger vehicle business more than offset a 7% decline in commercial vehicle sales. Lower commercial vehicle sales reflected weakness in the construction and heavy truck markets. o Electrical sales increased 15% year over year due to continued strong growth in custom products and solid performance for power fuses. o The electronics book-to-bill ratio for the fourth quarter was 0.98 but is running significantly above 1.0 for the first quarter of 2013. -more- 1 Page 2 · Cash provided by operating activities was $40.1 million for the fourth quarter of 2012, which included a $5 million voluntary pension contribution. Capital expenditures increased to $9.7 million for the fourth quarter as a result of spending on major facility expansion projects. Full Year Highlights · Sales were $667.9 million for 2012 compared to $665.0 million for 2011. Excluding approximately $16 million of incremental sales from acquisitions and approximately $9 million of unfavorable currency effects, sales declined less than 1% year over year as strong growth in the electrical business was more than offset by lower electronics sales reflecting weakness in the telecom and PC end markets in addition to channel inventory destocking. · Diluted earnings per share for 2012 were $3.40 compared to $3.90 in 2011. The decline in diluted earnings per share in 2012 was primarily due to the $0.37 of special charges booked in the fourth quarter of 2012. · Cash provided by operating activities was $116.2 million for 2012 compared to $120.8 million in 2011.Cash provided by operating activities in 2012 was reduced by $10.0 million of voluntary pension contributions. · Capital expenditures were $22.5 million in 2012 compared to $17.6 million in 2011.Capital expenditures net of asset disposals were $18.9 million in 2012 and $17.3 in 2011. “The fourth quarter came in consistent with our guidance with weak electronics sales, solid automotive performance and continued strong growth in electrical,” said Gordon Hunter, Chief Executive Officer.“It was a challenging second half of the year with the overall weakness in Europe, soft global electronics markets and declining commercial vehicle demand. Despite these challenges we finished 2012 with our second-best performance ever for operating income and record free cash flow (after excluding pension contributions).” “While the first quarter of 2013 will be challenging as well, we are encouraged by the recent uptick in orders in our electronics and commercial vehicle businesses. If these trends continue, this should lead to improved performance beginning in the second quarter,” added Hunter. “We are active on the M&A front and the pipeline is strong,” said Phil Franklin, Chief Financial Officer. “After another outstanding year of cash flow performance, we now have a net cash balance of $151 million.We will be looking to use substantial portions of this cash to fund acquisitions in 2013.” -more- 2 Page 3 Outlook · Sales for the first quarter of 2013 are expected to be in the range of $158 to $168 million. · Earnings for the first quarter of 2013 are expected to be in the range of $0.75 to $0.88 per diluted share. Dividend The company will pay a cash dividend of $0.20 per common share on March 7, 2013 to shareholders of record at the close of business on February 20, 2013. Conference Call Webcast Information Littelfuse will host a conference call today, Tuesday, February 5, 2013 at 11:00 a.m. Eastern/10:00 a.m. Central time to discuss the fourth quarter results. The call will be broadcast live over the Internet and can be accessed through the company’s website:www.littelfuse.com. Listeners should go to the website at least 15 minutes prior to the call to download and install any necessary audio software. The call will be available for replay through March 31, 2013 and can be accessed through the website listed above. About Littelfuse Founded in 1927, Littelfuse, Inc., the worldwide leader in circuit protection, offers the industry’s broadest and deepest portfolio of circuit protection products and solutions. Littelfuse devices protect products in virtually every market that uses electrical energy, from consumer electronics to automobiles to industrial equipment. In addition to its Chicago, Illinois, world headquarters, Littelfuse has more than 30 sales, distribution, manufacturing and engineering facilities in the Americas, Europe and Asia. Technologies offered by Littelfuse include Fuses; Gas Discharge Tubes (GDTs); Positive Temperature Coefficient Devices (PTCs); PulseGuard® ESD Suppressors; SIDACtor® Devices; Silicon Protection Arrays (SPA®); Switching Thyristors; TVS Diodes and Varistors.The company also offers a comprehensive line of highly reliable Electromechanical and Electronic Switch and Control Devices for commercial and specialty vehicles and Sensors for automobile safety systems, as well as Protection Relays and underground Power Distribution Centers for the safe control and distribution of electricity. For more information, please visit the Littelfuse website: littelfuse.com. -more- 3 Page 4 “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995. The statements in this press release that are not historical facts are intended to constitute “forward-looking statements” entitled to the safe-harbor provisions of the PSLRA. These statements may involve risks and uncertainties, including, but not limited to, risks relating to product demand and market acceptance, economic conditions, the impact of competitive products and pricing, product quality problems or product recalls, capacity and supply difficulties or constraints, coal mining exposures reserves, failure of an indemnification for environmental liability, exchange rate fluctuations, commodity price fluctuations, the effect of the company’s accounting policies, labor disputes, restructuring costs in excess of expectations, pension plan asset returns less than assumed, integration of acquisitions and other risks which may be detailed in the company’s other Securities and Exchange Commission filings. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual results and outcomes may differ materially from those indicated or implied in the forward-looking statements. This report should be read in conjunction with information provided in the financial statements appearing in the company’s Annual Report on Form 10-K for the year ended December 29, 2012.For a further discussion of the risk factors of the company, please see Item 1A. “Risk Factors” to the company’s Annual Report on Form 10-K for the year ended December 29, 2012. ### 4 LITTELFUSE, INC. Net Sales and Operating Income by Business Unit (In thousands of USD, unaudited) Fourth Quarter Year-to-Date % Change % Change Net Sales Electronics $ $ 4
